Title: To George Washington from Patrick Henry, 20 September 1776
From: Henry, Patrick
To: Washington, George



Dear Sir.
Williamsburgh Sept. 20th 1776

After a long & Severe Illness, I am now but just able to come hither in Order to discharge as I may be able, the Dutys of my public Station. Will you pardon me for asking the Favor of a Correspondence with you? Besides the pleasure it will give me, I shall be taught by your Ideas, to form more correct Opinions, of those Movements that may be proposed for the general Defence in this Quarter. It is conjectured by Some, that the Enemys Cruisers will come to the South at the End of the Campaign. In the mean Time the Navigation is open. I wish that Circumstance may be well improved.
We have beat the Cherokees in some hot Skirmishes with inferiour Numbers. Colo. Christian marches very shortly with abt 1750 men agt the overhill Towns at which the whole Nation is or must shortly be collected. I doubted whether there were men enough ordered for the Service; but the Colo. thot the Number Sufficient. I hear from good Authority that the Creeks observe a Neutrality & refuse to assist our Enemys, So that I think they will stand the Brunt alone except the Assistance of a few Renegade Shawanese Mingo’s &c. The Eastern Towns of the Cherokees are destroyed & 1800 men from S. Carolina (as I’m this day told by a Capt. in Gadsden’s Regiment) were marching agt the middle Settlements, but did not propose going to the overhill Towns.
We have heard of the Affair at Long Island. I trust every virtuous man will be stimulated by it to fresh Exertions. My poor friend Sullivan I hear is a prisoner, & Report says at Congress to offer Terms of peace. I should not think he would be the Bearer of disadvantageous Offers.
I can readily guess the infinite Variety of Affairs with which you are worried. God grant you may end the glorious Work in which you are so nobly engaged, & be crown’d with Success.

With Sentiments of the most perfect Esteem I am Dear sir yr most obt Servt

P. Henry Jr.

